Citation Nr: 0635074	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2004 for an award of service connection for depression.

2.  Entitlement to an effective date earlier than March 17, 
2000 for an award of service connection for post-operative 
residuals, right total knee replacement.

3.  Entitlement to an effective date earlier than October 22, 
2002 for assignment of a total rating based upon individual 
unemployability (TDIU). 

4.  Entitlement to an effective date earlier than October 22, 
2002 for Chapter 35 Dependents' Educational Assistance.

5.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected depression.

6.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected post-operative residuals, 
right total knee replacement.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1960 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000, September 2002, April 2004, 
and October 2004 rating decisions by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board notes that the veteran was previously represented 
by Mr. R. Edward Bates, Attorney At Law; however, effective 
July 28, 2003, VA has revoked Mr. Bates' authority to 
represent VA claimants.  By way of a September 2006 letter 
from VA, the veteran was notified of the revocation and was 
given the option of representing himself, finding other 
counsel, or being represented by an accredited veterans' 
organization.  The veteran was advised that if he did not 
respond to the letter, VA would assume that he wanted to 
represent himself.  The record shows that the veteran did not 
respond to the September 2006 letter; as such, the Board 
finds that the veteran is representing himself in this 
appeal.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims.

2.  On January 12, 2004, the RO received a written statement 
from the veteran which was interpreted as requesting 
entitlement to service connection for depression.

3.  There is no communication from the veteran prior to 
January 12, 2004 that constitutes a formal or informal claim 
for entitlement to service connection for depression.

4.  On March 17, 2000, the RO received a formal claim 
requesting entitlement to service connection for a right knee 
disability.

5.  There is no communication from the veteran prior to March 
17, 2000 that constitutes a formal or informal claim for 
entitlement to service connection for a right knee 
disability.

6.  On October 22, 2002, the veteran filed a claim for a TDIU 
rating.

7.  There is no communication from the veteran prior to 
October 22, 2002 that constitutes a claim for TDIU.

8.  It is factually ascertainable that the veteran's service-
connected disabilities increased in severity to warrant a 
grant of TDIU on June 21, 2001.

9.  The veteran's service-connected depression is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.  

10.  The veteran's service-connected post-operative 
residuals, right knee total replacement, are manifested by 
severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 12, 
2004 for the grant of service connection for depression have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2006).

2.  The criteria for an effective date prior to March 17, 
2000 for the grant of service connection for post-operative 
residuals, right total knee replacement, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2006).

3.  The criteria for an effective date of October 22, 2001 
for the assignment of a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2006).

4.  The criteria for entitlement to an effective date of 
October 22, 2001 for the grant of Chapter 35 Dependents' 
Educational Assistance have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400, 3.807 
(2006).

5.  The criteria for entitlement to a disability rating in 
excess of 30 percent for depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2006).

6.  The criteria for entitlement to a disability rating in 
excess of 60 percent for post-operative residuals, right knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.68, Diagnostic Codes 5055, 
5161, 5162 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The RO awarded service connection for depression in October 
2004; established entitlement to TDIU and Chapter 35 
educational assistance benefits in April 2004; and awarded 
service connection for a right knee disability in September 
2002.  At these times, the RO assigned disability ratings and 
effective dates.  As set forth in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven."  The Court further held in Dingess that 
when a claim has been proven, the purpose of section 5103(a) 
has been satisfied and notice under its provision is no 
longer applicable.  Because the veteran's claims pertaining 
to depression, TDIU, Chapter 35 educational assistance 
benefits, and right knee disability have been granted, i.e., 
proven, and he was assigned an initial disability rating and 
an initial effective date, section 5103(a) notice is no 
longer applicable.  As a result, even if there was a notice 
error with respect to the duty to notify that occurred prior 
to the awards of service connection and the assignment of 
disability ratings and effective dates, because the claims 
have already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  
Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for earlier effective dates 
by way of the March 2005 RO letter.  Thus, the Board finds 
that VA has fulfilled its duty to notify the veteran.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
VA examinations in connection with his claims which are 
adequate for rating purposes; thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection, Effective Date Claims

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

In the present case, as to the issue of entitlement to 
service for depression, the veteran filed a statement on 
January 12, 2004 which was interpreted by the RO as a claim 
for entitlement to service connection for depression.  Prior 
to this date, there is no communication from the veteran 
expressing a desire to apply for service connection for 
depression.  There is nothing in the record prior to January 
12, 2004 that can be construed as an application for service 
connection benefits for depression.  Thus, there is no basis 
for awarding service connection for depression prior to 
January 12, 2004 (the date of receipt of the claim).

As to the issue of entitlement to service connection for a 
right knee disability, the veteran filed a formal application 
on March 17, 2000 requesting service connection for a right 
knee injury.  Prior to this date, there is no communication 
from the veteran expressing a desire to apply for service 
connection for a right knee disability.  There is nothing in 
the record prior to March 17, 2000 that can be construed as 
an application for service connection benefits for a right 
knee disability.  Thus, there is no basis for awarding 
service connection for a right knee disability prior to March 
17, 2000 (the date of receipt of the claim).

The Board is bound by VA laws and regulations, and in the 
present case there is simply no legal basis for finding that 
earlier effective dates are warranted.  The Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The record reflects that the veteran filed a formal 
application for entitlement to TDIU on October 22, 2002 and 
by way of an April 2004 rating decision, the RO granted 
entitlement to TDIU, effective October 22, 2002.  Thus, the 
Board must now look to the evidence of record in the one-year 
period preceding October 22, 2002 to determine if the 
evidence showed that the veteran's service-connected 
disabilities had increased in severity to such an extent that 
TDIU was warranted at any point in that one-year period.

The only relevant medical records for this time period are 
private neurological examination reports from October 2001 to 
July 2002 which show that the veteran continued to complain 
of knee pain which was well-controlled on pain medication.  
Therefore, the medical evidence of record for the one-year 
period prior to October 22, 2002 does not demonstrate that 
the veteran's service-connected disabilities had increased in 
severity in order to warrant a grant of TDIU at any point 
during this time period.

Nevertheless, the Board notes that the veteran has been 
granted TDIU solely on account of his service-connected knee 
disability, as his record shows that his service-connected 
depression does not interfere with his ability to work and 
his only other service-connected disability is rated as 
noncompensable.  Based on June 21, 2001 and December 18, 2003 
VA examination reports, the RO, by way of an April 2004 
rating decision, increased the veteran's knee disability 
rating to 60 percent, and based on the 60 percent disability 
rating, the RO granted TDIU effective October 22, 2002 (the 
date of the veteran's claim of TDIU).  In other words, once 
the veteran's knee disability warranted a 60 percent 
disability rating, the veteran was granted entitlement to 
TDIU.

Therefore, after resolving the benefit of the doubt in favor 
of the veteran, the Board finds that the earliest medical 
evidence demonstrating an increase in severity of the 
veteran's knee disability to the extent to warrant a 60 
percent disability rating, and therefore TDIU, was the June 
21, 2001 VA examination report.  However, as noted above, the 
veteran did not apply for TDIU until October 22, 2002 and the 
earliest effective date for an increased rating can be no 
earlier than one-year prior to the claim for the same.  Thus, 
the Board finds that the effective date for the veteran's 
grant of TDIU should be October 22, 2001, one year prior to 
his claim for TDIU.  

Chapter 35 Educational Benefits

Basic eligibility for certification of Dependents' 
Educational Assistance exists if the veteran...has a permanent 
total service-connected disability.... 38 C.F.R. § 3.807.  
Therefore, once the veteran has been found to have a 
permanent total disability, Chapter 35 benefits can be 
awarded.  In this instant case, as discussed in detail above, 
the veteran became eligible for a total disability rating, or 
TDIU, on October 22, 2001.  It follows that the veteran 
became eligible for Chapter 35 benefits on the same date.  
Thus, the proper effective date for the award of Chapter 35 
benefits is October 22, 2001.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Depression

The veteran's service-connected depression has been rated by 
analogy to Major Depressive Disorder under Diagnostic Code 
9434.  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for depression when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 38 
C.F.R. § 4.130, Diagnostic Code 9434.

The relevant medical evidence of record regarding the 
veteran's service-connected depression includes a June 2004 
VA examination report which shows that the veteran reported 
poor energy, poor concentration, and disturbed sleep.  The 
veteran described his symptoms as moderate and noted that he 
experienced them most days.  The veteran reported that he had 
been married for 34 years with two children and he stated 
that he had good relationships with his family members.  The 
veteran noted that he had few other friends or relatives that 
he kept in touch with.  On examination, the veteran was noted 
by the examiner to be dressed appropriately with a neutral 
mood and appropriate affect.  The examiner stated that the 
veteran was cooperative with normal speech, thought process 
and thought content.  The veteran had no suicidal or 
homicidal ideation and he was oriented to time, person and 
place.  His insight, judgment and impulse control were 
characterized by the examiner as fair.  The veteran stated 
that he spent most of his days around the house and did do 
chores.  The examiner stated that the veteran appeared to 
have a limited social network and that his symptoms were 
moderate.  The examiner assigned the veteran a GAF score of 
50 and stated that the veteran's depression did not prevent 
him from employment.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

After reviewing the medical evidence of record, the Board 
finds that a rating in excess of 30 percent is not warranted 
for the veteran's service-connected depression.  As noted 
above, a 50 percent disability rating requires reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Although the June 2004 VA examination report reflects that a 
GAF score of 50 was assigned to the veteran (indicating 
severe symptoms), the Board finds that such a score is not 
consistent with the reported subjective and objective 
manifestations of the veteran's depression.  In fact, the VA 
examiner categorized the veteran's symptoms as moderate.  
There is absolutely no evidence of any circumstantial, 
circumlocutory, or stereotyped speech or impaired abstract 
thinking.  In fact, the June 2004 VA examination report notes 
that the veteran was oriented and had appropriate affect, and 
normal speech, thought process and thought content with no 
evidence of suicidal or homicidal ideation.  The veteran 
himself described his symptoms as moderate and reported only 
poor energy, poor concentration, and disturbed sleep.  The 
veteran did not complain of obsessional rituals, panic 
attacks, difficulty in understanding complex commands, 
impairment of short-term or long-term memory, impaired 
judgment, or impaired abstract thinking.  As such, the Board 
finds that the current 30 percent disability rating 
appropriately captures the extent and severity of the 
veteran's service-connected depression and a 50 percent 
disability rating is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his depression disability and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  In fact, the June 2004 VA examination report notes 
that the veteran's service-connected depression does not 
prevent him from obtaining employment.  The Board does not 
doubt that limitation caused by depression has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the currently assigned 30 
percent evaluation adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is denied on an extra-schedular basis.

In making this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right Knee

The record contains private medical records, VA treatment 
records and VA examination reports which all demonstrate that 
the veteran had a right knee replacement in approximately 
1994-1995 and that his current right knee disability is 
severe, with severe painful motion and weakness.  The 
veteran's knee disability is currently rated under the 
provisions of Diagnostic Code 5055 for post-operative 
residuals of total knee replacement.  This Diagnostic Code 
dictates that chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrants a 60 
percent disability rating and that a 100 percent disability 
rating is only allowed for the one year period following 
implementation of the prosthesis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.

As the veteran's right knee replacement surgery was over 10 
years ago, he is far outside the post-operative one-year 
period of eligibility for a 100 percent disability rating 
under Diagnostic Code 5055.  Therefore, the Board finds that 
the currently assigned 60 percent disability accurately 
captures the extent and severity of the veteran's current 
right knee disability and a higher disability rating under 
Diagnostic Code 5055 is not warranted.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. §§ 4.68 (2006).

The current 60 percent rating would apply if there was an 
amputation of the thigh, at the middle or lower third.  38 
C.F.R. Part 4, Diagnostic Code 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum. 38 C.F.R. Part 4, Code 5161.  A review of the 
evidence does not reflect the veteran's right knee disability 
to more closely resemble that of an amputation of a lower 
extremity at the upper third of the thigh.  

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is at or just above the knee joint, a 60 
percent combined rating would be the maximum assignable under 
the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected right knee, status post total arthroplasty, is the 
maximum assignable, irrespective of the intensity of 
disability at the elective level, middle and lower third of 
the right thigh.

Therefore, as a matter of law, a rating in excess of the 60 
percent rating for the residuals of the right total knee 
replacement is not assignable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law).

In making this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

ORDER

Entitlement to an effective date prior to January 12, 2004 
for the grant of service connection for depression is denied.

Entitlement to an effective date prior to March 17, 2000 for 
the grant of service connection for post-operative residuals, 
right total knee replacement, is denied.

An earlier effective date of October 22, 2001 for the 
assignment of a total disability rating based upon individual 
unemployability is granted.

An earlier effective date of October 22, 2001 for the grant 
of Chapter 35 Dependents' Educational Assistance is granted.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected depression is denied.

Entitlement to an initial disability rating in excess of 60 
percent for service-connected post-operative residuals, right 
knee total replacement, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


